Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Defendants argued that subdivision 6 of section 580 of the Penal Law is so vague and indefinite that it fails adequately to define the offense or to provide reasonable standards for determining guilt and that the information and the bill of particulars failed adequately to apprise them of the nature of the charges against them, all in violation of the Fourteenth Amendment. This court held that there was no violation of' any constitutional right of said defendants. [See 3 N Y 2d 836.]